LEARNED HAND, District Judge
(after stating the facts as above). Where the alien presents documentary evidence on its face identifying Mm with a person born in the United States, it is always extremely difficult to know when the record will contain sufficient evidence to justify a finding by the board in disavowal of the documents. The case for exclusion in such an event must depend upon inconsistencies, and it is always hard to know just what inconsistencies will be sufficient to raise an issue.
In the case at bar the boy was clearly confused about his family. The certificate of birth says that there was only one other living child when he was born, and the entry does not contain any statement of dead children. He says that his mother had had before Mm three children, Vincenza, Maria, and Pietro. If so, these were all older than he, and yet they do not appear upon the certificate. Another time he says that Ms father had a son, Pietro, by a first wife, contradicting Ms later statement that his father had had none, and apparently confusing this Pietro with Ms mother’s son. He was again wrong in saying that Ms sister lived in America and was Gaspare’s wife.
These confusions may, it is true, be tbe result of misunderstanding; but I must take tbe record as it reads. The discrepancies in the alien’s own story, together with the contradiction between him and his witness, seem to me to justify a doubt whether the person named in the certificate was the same person as the alien. The motive has now become very strong to use such certificates. It is true that he produced a passport, stating that he was the son of Giuseppe and Carmela Carmino, and had been born in West Tampa; but I have no means of knowing what verification was exacted in order to secure the document. On the whole, it seems to me that there was some evidence *180on which the board could find that the identity was not sufficiently established, and the writ must therefore be dismissed.